Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 7/29/2020 is made of record.  Claim 10 is amended; and claims 1-10 are currently pending in the application.


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to method for preparing block copolymer.
Group II, claim(s) 10, drawn to block copolymer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of block copolymer represented by formulae 
    PNG
    media_image1.png
    103
    500
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    88
    513
    media_image2.png
    Greyscale
 wherein x = 4-8, y = 0 to 3, n = 4 to 30 and m = 100 to 500, R is selected from a C1-C5 alkyl group, an aryl ether group or an acyloxy group; and R1 is selected from a C1-C6 alkyl group, a polyethylene glycol group, a C1-C6 group substituted with amino, or a with epoxy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xu et al (RSC Advances; 2017, vol. 7; pp17988-17996).  Specifically, Xu et al teach a main-chain semi-fluorinated alternating copolymer having the following formula - 
    PNG
    media_image3.png
    122
    776
    media_image3.png
    Greyscale
(page 17992, fig.3).  The macromolecular initiator was chain ended by CF2H and was polymerized with MMA under irradiation of blue LED at room temperature through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na.  No polymers were generated. On the contrary, when IC6F12I was utilized as initiator for the polymerization of MMA in the same conditions, PMMA with high molecular weight (Mn = 32,300 g/mol and Mw/Mn = 1.30) was successfully generated in 24 hours (page 17991, col. 2, first full paragraph).  Therefore, given that initiator comprising CF2I in the terminal position are capable of functioning as an initiator, one skilled in art prior to the filing of present application would 2I instead of CF2H, when utilized as the macroinitiator, to initiate polymerization of MMA under irradiation of blue LED at room temperature through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na to result in the polymer of present claims represented by formula -  
    PNG
    media_image1.png
    103
    500
    media_image1.png
    Greyscale
, absent evidence to the contrary.

During a telephone conversation with Feng Shan on 2/17/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claim1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a block copolymer of formula - 
    PNG
    media_image4.png
    94
    525
    media_image4.png
    Greyscale
(line 21).  However, it is not clear how an alkyl methacrylate monomer incorporated into the block polymer have the structural unit represented by 
    PNG
    media_image5.png
    81
    47
    media_image5.png
    Greyscale
when the monomer unit is represented by CH(CH3)=COOR1.  Hence, metes and bounds of present claim cannot be ascertained by one skilled in art prior to the filing of present application.  However, for examination purposes, Examiner interprets the unit to be represented by formula - 
    PNG
    media_image6.png
    95
    49
    media_image6.png
    Greyscale
.
Claims 2-9 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (RSC Advances; 2017, vol. 7; pp17988-17996).
Regarding claims 1 and 2, Xu et al teach a main-chain semi-fluorinated alternating copolymer having the following formula - 
    PNG
    media_image3.png
    122
    776
    media_image3.png
    Greyscale
having a Mn of 4500 to 8900 (page 17992, fig.3, Table 2) which reads on macroinitiator in present claim 1 wherein y = 0 to 3, R = C1-C6 alkyl, x = 6, n = 4 to 30.  The macromolecular initiator was chain ended by CF2H and was polymerized with MMA (i.e. reads on R1 = C1 alkyl in present claim 1; and methacrylate monomer in present claims 1 and 2) under irradiation of blue LED (i.e. has a wavelength of 380 nm to 500 nm and overlaps with irradiation under light at 390-500 nm in present claim 1) at room temperature (i.e. reads on temperature of between 20 to 300C in present claim 1) through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na (i.e. reads on the presence of photocatalysts in present claim1) in the presence of 1,4-dioxane and methanol (see Table 3, and reads on organic solvent in present claim 1) (page 17991, col. 2, first full paragraph).  Post-polymerization modification included a step wherein the reaction nd full paragraph).  
Xu et al are silent with respect to the polymer of present claims.
However, Xu et al in the general disclosure teach that no polymers were generated when macromolecular initiator was chain ended by CF2H. On the contrary, when IC6F12I was utilized as initiator for the polymerization of MMA in the same conditions, PMMA with high molecular weight (Mn = 32,300 g/mol and Mw/Mn = 1.30) was successfully generated in 24 hours (see Table 3 and page 17991, col. 2, first full paragraph) which reads on the polymerization continued for at least half hour in present claim 1.  Therefore, given that compound comprising CF2I in the terminal position is capable of functioning as an initiator, one skilled in art prior to the filing of present application would have a reasonable basis to expect alternating polymer chain ended with CF2I, when utilized as the macroinitiator, to initiate polymerization of MMA under irradiation of blue LED at room temperature through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na, and result in the polymer of present claims represented by formula:  
    PNG
    media_image1.png
    103
    500
    media_image1.png
    Greyscale
, absent evidence to the contrary.
Regarding claim 3, Xu et al teach step growth radical polymerization between α,ω-diiodoperfluoroalkanes and α,ω-unconjugated dienes through a photoinduced step transfer-addition and radical polymerization (START) strategy (abstract) which reads on START polymerization in present claim 3).  Examples of α,ω-diiodoperfluoroalkanes include 1,6-diiodoperfluorohexane; 1,4-diiodoperfluorobutane; 1,8-diiodoperfluorooctane.  nd full paragraph).
Regarding claim 4, molar ratio of monomer A to monomer B is 0.8-1: 1-1.2 (see Table 2) which overlaps with molar ratio of monomer A and B in present claim 4.
Regarding claim 5, examples of Examples of α,ω-diiodoperfluoroalkanes include 1,6-diiodoperfluorohexane; 1,4-diiodoperfluorobutane; 1,8-diiodoperfluorooctane (page 17989; col. 1; 2nd full paragraph) which reads on x – 4, 6 or 8 in present claim 5.
Regarding claim 6, macroinitiator is represented by following formula:
    PNG
    media_image3.png
    122
    776
    media_image3.png
    Greyscale
(see figure 3; reads on y = 0 to 1 in present claim 6, when R = C1-C6 alkyl, because y = 0, when R = C4 alkyl and y = 1, when R = C2 alkyl).
Regarding claim 7, see Table 3, wherein the catalyst includes a combination of Ru(bpy)3Cl2 (i.e. reads on tris(2,2-bipyridine)ruthenium dichloride in present claim 7) and AsAc-Na (i.e. reads on sodium ascorbate in present claim 7).
Regarding claim 8, see Table 3, wherein the feed ratio of MMA and solvent is 1.0 mL and 2.0 mL, respectively (i.e. reads on concentration of methacrylate monomer in present claim 8).  It is noted that MMA has a molecular weight of 100.12 g/mole.
Regarding claim 9, see Table 3, wherein the ratio of MMA to initiator is 500: 1 (i.e. reads on the ratio of methacrylate monomer to semi-fluorinated alternating copolymer macroinitiator in present claim 9).
Relevant Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Jaye et al (Polymer Chemistry; 2021; vol. 12; pp6515-6526) provide a review of the preparation of semi-fluorinated polymers; Jaye et al (ACS Cent. Sci; 2019; vol. 5; pp982-991) teach fluoropolymers prepared by iodo-ene polymerization; Xu et al (Polymer Chemistry; 2017; Vol. 8; pp3910-3920) teach polymerization mechanism of photoinduced START polymerization to obtain perfluorocarbon containing alternating copolymers (abstract).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764